Citation Nr: 1600120	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  10-30 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a November 2015 videoconference hearing, and a transcript of the matter has been associated with the claims file.  Following the Board hearing, the Veteran submitted additional evidence, including photographs of a Navy ship hatch, in addition to a waiver of initial consideration of such evidence by the AOJ; therefore, the evidence has been properly considered by the Board herein.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).  


FINDING OF FACT

A back disability did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service, to include a September 1967 report of back pain.  


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the Veteran with proper notice regarding his service connection claim in April 2005.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements, and all such records have been associated with the claims file.  

To the extent that the February 2015 VA Form 646, Statement of Accredited Representative In Appealed Case, asserts that the RO failed to obtain all of the Veteran's service treatment records, including additional inpatient treatment records from the Yokosuka Naval Hospital, the Board finds that a remand for such records is not required, as this would only serve to further delay adjudication of the appellant's claim on appeal.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  A September 2006 response from the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) documents that the Veteran's initial allegation of inpatient hospital treatment in Yokosuka, Japan in March 1966 had been investigated and no relevant clinical records were located.  Moreover, while service treatment records do contain a relevant record of inpatient treatment for a September 1967 injury, the clinical record documents that the Veteran was hospitalized for just two days at the Station Hospital, Fleet Activities in San Francisco, rather than approximately two weeks in Yokosuka, Japan as consistently reported by the Veteran.  Additionally, the Veteran was observed for a suspected ruptured spleen, rather than a back injury, a physical examination and lumbar x-ray were negative except for relevant back pain, and the Veteran was ultimately discharged as fit for duty.  

Additionally, the Veteran reported treatment for his claimed back condition at the Southern Illinois University School of Medicine in 2001-02 and Sierra Vista Hospital in 1983; however, April 2009 responses from the facilities indicated that there were no records for the dates in question or for the named Veteran, respectively.  Therefore, the Board concludes that such records are unavailable, and remand is not required.  See Sabonis, 6 Vet. App. at 430.  Additionally, it appears that at least some of the relevant records documenting injuries to the Veteran's back in the 1980s are contained within the claims file, and these have been properly considered by the Board herein.  

The Veteran was afforded a relevant VA examination in May 2010 which is adequate to adjudicate the Veteran's claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The examiner properly reviewed the Veteran's claims file, considered his medical history, conducted a thorough clinical examination, and provided a supporting rationale.  Although the February 2015 VA Form 646 asserts that a new VA examination is warranted, the May 2010 VA examination is adequate to adjudicate the Veteran's claim on appeal, as the examiner considered the reported in-service injury, the documented back pain in September 1967, and the Veteran's report of back pain since that time.  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Back Disability  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for a back disability due to an in-service injury when he was pinned on his back between a ship's hatch and the knife-edge of the hatch mechanism.  

Service treatment records document a normal physical examination upon enlistment in December 1964, and no back conditions were reported in a concurrent report of medical history.  The sole in-service documentation of a back injury occurred in September 1967, when the Veteran was admitted to a station hospital in San Francisco with a suspected ruptured spleen after a ship's hatch fell on him and struck him in the upper abdomen.  A physical examination at the time was negative except for back pain and an abrasion in the left upper quadrant of the abdominal wall.  The Veteran was held for observation, during which time x-rays of the abdomen and lumbar spine were normal, and he was discharged after two days as fit for duty.  Thereafter, a January 1968 physical examination at separation from active service documents a normal clinical evaluation of the Veteran's spine and musculoskeletal system.  

Following discharge from active service, the first documented injury to the Veteran's back occurred in August 1980, when he stated that he felt something strain in his back after picking up a box; he was subsequently diagnosed with lateral disc protrusion.  Thereafter, in early December 1982, the Veteran was threading pipe and felt something pull in his back; this was assessed as left lower back strain.  A subsequent lumbar x-ray was negative, and he was diagnosed with herniated nucleus pulposus bulge and inflamed vertebrae at L4-L5, which was noted to be an on-the-job injury.  In January 1983, the Veteran complained of low back pain since December 1982.  An August 1983 bone scan based upon his ongoing reports of low back pain was normal; there were no abnormal foci of activity in the lumbar spine or elsewhere.  Thereafter, the Veteran reported a recurrence of his back injury in April 1984.  In September 1985, he reported that he woke up five days before with back pain; he was subsequently diagnosed with recurrent L4-L5 discogenic disease, previous treated with chemonucleolysis.  It was noted that his condition was aggravated by working on the job.  His diagnosis was confirmed by lumbar spine x-rays which revealed L4-L5 discogenic disease and disk space narrowing similar to his December 1982 work injury.  In December 1985, the Veteran stated that he had experienced lower back pain since August 1983.  Finally, in May 1986, the Veteran again injured his back at work when he tripped walking up the stairs and wrenched his back.  

An August 1988 civil service physical examination documents the Veteran's history of disc trouble which had previously been treated by chemonucleolysis injection, without current problems.  Subsequent private treatment records from April and July 2003 document his past medical history of chronic back pain and spasms which required pain medication as needed and was previously treated by injection in 1980.  

A May 2005 private treatment record documents the Veteran's report of significant back pain and spasms requiring pain medication since the mid-1980s, when he underwent an injection for a bulging disc.  Similarly, in June 2005, the Veteran reported a history of back pain requiring an injection twenty years before; he said the back pain returned five years later and he has had pain ever since.  

VA treatment records from April 2007 document that the Veteran inquired about his pending claim of entitlement to service connection for a back disability.  He stated that his back was injured when his ship's hatch fell on him and he was hospitalized for fourteen days.  

Within an unrelated May 2010 PTSD examination, the Veteran reported a back injury while he was in Yokosuka.  The examiner noted the Veteran's significant non-psychiatric illnesses, injuries, or hospitalizations included his reported back problem which had continued since his service in Vietnam, a 1980 motorcycle crash which resulted in a broken leg and head injury, and a bulging disc in 1981-82 requiring surgery to dissolve the bulge in the disc.  

The Veteran was afforded a VA spine examination in May 2010, at which time he reported an in-service injury to his back when he was crushed between a ship's hatch and the knife-edge of the mechanism, which was at the level of his lumbar spine.  He stated that he was rendered unconscious and that he woke up being taken off the ship to a Naval hospital, where he was left for twelve days and given pain medication, after which he was returned to light duty.  The examiner, after a review of the claims file, noted that the medical record did not corroborate the Veteran's assertion that he was hospitalized for twelve days; rather a treatment note documented that he was admitted for observation for just two days.  The examiner further noted a worker's compensation claim within the record that stated Veteran's lumbar disc injury occurred on the job in the 1980s.  

Following a thorough clinical examination, the VA examiner diagnosed degenerative disc disease (DDD) of the lumbar spine L4-5, with decreased disc height L5-S1, as shown by x-ray studies.  The examiner stated that he could not render an opinion as to whether the Veteran's current lumbar spine DDD was related to active service, specifically his reported injury being crushed by the ship's hatch, without resorting to mere speculation.  He stated that the reason for this was that there was nothing in the record to indicate that the Veteran injured his spinal discs in 1967 when the hatch fell on him.  Although it was certain that he injured his back in some way as he reported back pain during his hospitalization, lumbar x-rays at the time were normal, and the Veteran was only hospitalized for two days.  The examiner further noted his concern given the worker's compensation records which document that the Veteran's low back disc issues were related to a work incident.  The examiner concluded that the medical record did not support the assertion that the Veteran had continuing back problems after the hatch fell on his abdomen.  

The Veteran's lay statements of record, including his July 2010 VA Form 9 substantive appeal, assert that his back pain has been constant from the 1967 in-service injury to the present and therefore, it is only reasonable to assume that it is the same injury.  He also submitted an October 2005 lay statement from a friend and coworker who reported that he had observed the Veteran's back pain since meeting him in 1985 and that the Veteran told him he had injured it one time and it had never gotten any better.  

After a review of the claims file, including the relevant evidence discussed above, the Board finds that the preponderance of the evidence weigh against the Veteran's claim of entitlement to service connection for a back disability.  

Regarding the Veteran's repeated assertions that his back was injured in service and has existed since that time, the Board concluded that such statements are of little probative value based upon the inconsistency of the statements, both when compared with one another and with the additional evidence of record.  See Caluza, 7 Vet. App. 498.  Notably, service treatment records document a normal clinical examination upon service discharge in January 1968; this is inconsistent with the Veteran's report of continuous back problems following the documented September 1967 injury.  Additionally, the Veteran's substantive appeal states that there was no subsequent injury following the September 1967 injury; however, as discussed above, there are several documented work injuries to the Veteran's back in August 1980, December 1982, August 1983, April 1984, September 1985, and May 1986; as well as a related worker's compensation claim and medical treatment for such work-related back injuries.  As such, although the Veteran's statements of observable symptomatology are probative, see Layno, 6 Vet. App. at 469, such statements of continuous back problems since service are of little probative value when weighed against the additional evidence of record.  Moreover, such statements are not admissible insofar as they assert a nexus between a current low back disability and the Veteran's active service, as to do so requires complex medical knowledge regarding orthopedic and musculoskeletal conditions.  See Jandreau, 492 F.3d at 1376-77.  

The Board affords the greatest probative weight to the May 2010 VA examiner's opinion, which was rendered following a review of the claims file, a thorough examination, and which is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Indeed, after noting the inconsistencies within the record, the examiner stated that an opinion as to whether the Veteran's current lumbar DDD was related to active service could not be rendered without resorting to mere speculation; moreover, he ultimately concluded that the medical record did not support the assertion that the Veteran had continued back problems after the hatch fell on his abdomen during service.  

Additionally, there is no probative evidence that the Veteran's diagnosed lumbar DDD manifested within one-year of service discharge.  Therefore, the presumptive provisions regarding chronic diseases are inapplicable.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.  Likewise, given the Veteran's inconsistent statements noted above and the reduced probative value of such statements, there is no probative evidence that the Veteran experienced symptoms of arthritis manifested as low back pain continuously since active service, therefore, it cannot be presumed to be incurred in service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  

In sum, there is no probative evidence that the Veteran's current low back disability, diagnosed as lumbar spine DDD, is related to his active service.  Because the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a back disability, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  



ORDER

Service connection for a back disability is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


